Citation Nr: 0202826	
Decision Date: 03/26/02    Archive Date: 04/04/02

DOCKET NO.  96-48 123	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
back disorder.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
right inguinal hernia.

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
epididymitis.

4.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
psychiatric disorder.

5.  Entitlement to service connection for a left foot 
disorder.

6.  Entitlement to an effective date earlier than April 8, 
1991 for the grant of a permanent and total disability rating 
for pension purposes.


REPRESENTATION

Appellant represented by:	Sean Kendall, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R.P. Harris, Counsel


INTRODUCTION

The appellant served on active duty from November 1971 to 
December 1975.  

Historically, in a June 1977 rating decision, service 
connection was denied for back and psychiatric disorders.  A 
September 1979 rating decision denied service connection for 
a groin infection and right inguinal hernia and denied 
reopening of a psychiatric disability service connection 
claim.  A March 1983 rating decision denied reopening of 
service connection claims for a back disorder, right inguinal 
hernia, a groin infection (epididymitis), and a psychiatric 
disability.  Although appellant expressed timely disagreement 
with each rating decision and Statements of the Case were 
timely issued him, he did not perfect appeals therewith.  The 
March 1983 rating decision represents the last final decision 
on said service connection claims for a back disorder, right 
inguinal hernia, and a groin infection (epididymitis).  Evans 
v. Brown, 9 Vet. App. 273, 285 (1996).  

In an August 1987 decision, the Board denied service 
connection for a psychiatric disability.  An October 1989 
rating decision denied reopening of a psychiatric disability 
service connection claim.  Although appellant was timely 
notified of that determination, he did not express timely 
disagreement with that rating decision.  The October 1989 
rating decision represents the last final decision on said 
psychiatric disability service connection claim.  Id.  

A December 1993 rating decision granted a permanent and total 
disability rating for pension purposes, effective April 8, 
1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from subsequent rating decisions by the St. 
Petersburg, Florida, Regional Office (RO), which denied an 
earlier effective date for a permanent and total disability 
rating for pension purposes, denied service connection for a 
left foot disability, and denied reopening of service 
connection claims for a back disorder, right inguinal hernia, 
a groin infection (epididymitis), and a psychiatric 
disability.  A September 1997 RO hearing was held.  

By a decision rendered March 5, 1999, the Board denied 
reopening of service connection claims for a back disorder, 
right inguinal hernia, a groin infection (epididymitis), and 
a psychiatric disability; denied service connection for a 
left foot disorder; and denied an earlier effective date for 
a permanent and total disability rating for pension purposes.  
Subsequently, appellant appealed the Board's March 5, 1999 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  By Order rendered in April 2001, the Court 
granted appellee's unopposed motion for remand, vacated the 
Board's March 5, 1999 decision, and remanded the case to the 
Board for readjudication in light of the recent enactment of 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (Nov. 9, 2000).


FINDINGS OF FACT

1.  A March 1983 rating decision denied reopening of service 
connection claims for a back disorder, a right inguinal 
hernia, and a groin infection (epididymitis).  Although 
appellant expressed timely disagreement with that rating 
decision and a Statement of the Case was timely issued him, 
he did not perfect an appeal.  

2.  Additional evidence submitted subsequent to said 
unappealed March 1983 rating decision, which denied reopening 
of service connection claims for a back disorder, a right 
inguinal hernia, and a groin infection (epididymitis), when 
viewed in the context of all the evidence, does not bear 
directly and substantially upon the specific matters under 
consideration and is not so significant that it must be 
considered in order to fairly decide the merits of the 
claims.

3.  An October 1989 rating decision denied reopening of a 
psychiatric disability service connection claim.  Although 
appellant was timely notified of that determination, he did 
not express timely disagreement with that rating decision.  

4.  Additional evidence submitted subsequent to said 
unappealed October 1989 rating decision, which denied 
reopening of a psychiatric disability service connection 
claim, when viewed in the context of all the evidence, does 
not bear directly and substantially upon the specific matter 
under consideration and is not so significant that it must be 
considered in order to fairly decide the merits of the claim.

5.  A continuing left foot disability was not clinically 
shown in service or on service separation examination; and 
has not been shown by competent evidence to be related to 
service.  Any left foot disability was initially medically 
shown decades after service, at which time a left foot 
verruca was surgically removed.  

6.  A December 1990 Board decision denied entitlement to non-
service-connected pension benefits.

7.  The RO sent a written form dated April 8, 1991 "Status 
of Request for Medical Examination" to VA Medical 
Administration Service, and as a result of that form, 
appellant was scheduled for VA general medical and 
psychiatric examinations that were conducted in May 1991.  
After additional evidence was received, a December 1993 
rating decision granted pension benefits, effective April 8, 
1991, the date which the RO considered as the date of a 
reopened claim.  

8.  The record does not reflect "grave procedural errors" 
which violate VA's duty to assist such to vitiate the 
finality of the December 1990 Board decision.


CONCLUSIONS OF LAW

1.  Evidence received subsequent to the March 1983 rating 
decision, which denied reopening of service connection claims 
for a back disorder, a right inguinal hernia, and a groin 
infection (epididymitis), is not new and material, and the 
claims are not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 
1991 & Supp. 2001); 38 C.F.R. §§ 3.104(a), 3.156(a), 
20.302(a) (2001); Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 
1998).

2.  Evidence received subsequent to the October 1989 rating 
decision, which denied reopening of a psychiatric disability 
service connection claim, is not new and material, and the 
claim is not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 1991 
& Supp. 2001); 38 C.F.R. §§ 3.104(a), 3.156(a), 20.302(a) 
(2001); Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998).  

3.  A chronic left foot disability was not incurred in or 
aggravated by appellant's service.  38 U.S.C.A. § 1110, 1131 
(West 1991 & Supp. 2001); 38 C.F.R. § 3.303 (2001).  

4.  The criteria for an effective date earlier than April 8, 
1991 for a grant of a permanent and total disability rating 
for pension purposes have not been met.  38 U.S.C.A. § 5110 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.155, 3.400 (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With regards to a preliminary matter, the Board must examine 
the record and determine whether the VA has any further 
obligation to assist in the development of these service 
connection claims and pension effective date appellate issue.  
After reviewing the record, the Board is satisfied that all 
relevant facts have been properly developed and that no 
useful purpose would be served by remanding these issues with 
directions to provide additional assistance to the appellant.  
The Board finds that the veteran and his 
representative/attorney were knowledgeable regarding the 
requirements for an earlier effective date for pension 
benefits; and the necessity of competent evidence showing 
that said disabilities, for which service connection is 
sought, are related to service.  See, in particular, January 
1995 and December 1996 Statements of the Case and an October 
1997 Supplemental Statement of the Case, which set out the 
applicable law and principles as to effective dates for 
pension benefits and the need for "new and material" 
evidence to reopen the pertinent service connection claims at 
issue, including provisions of 38 C.F.R. § 3.156(a); and 
discussed the evidentiary record and the reasons for the 
adverse rating decisions.  

The service medical records appear complete and it is not 
otherwise contended.  Pursuant to an August 1993 Board remand 
(in connection with a claim for pension benefits that was 
later granted), additional private clinical records 
pertaining to treatment years after service, including Social 
Security Administration (SSA) records, identified by 
appellant were sought and obtained.  Additional VA medical 
records have been obtained as well.  It does not appear that 
appellant has informed the VA of the existence of any 
available, specific competent evidence not already of record 
that might prove to be material concerning said appellate 
issues.  

Additionally, there has been a significant change in the law 
during the pendency of this appeal.  On November 9, 2000, the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, and 5107 (West Supp. 2001)), became 
law.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).  This law redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  Under the 
Veterans Claims Assistance Act of 2000, new duty to assist 
provisions include requiring VA to provide examination or 
medical opinion when such examination or opinion is necessary 
to make a decision on a claim.  However, with respect to 
claims previously denied by final rating or Board decisions, 
it appears that such duty to assist provisions requiring 
examinations or medical opinions are dependent on whether 
"new and material" evidence has been submitted to reopen 
the claims.  See, in particular, 38 U.S.C.A. § 5103A(f) and 
38 U.S.C.A. § 5108 (West 1991 & Supp. 2001).  With respect to 
the other service connection claim involving a left foot 
disability, there is no reasonable possibility that any 
additional assistance VA could provide to the claimant would 
substantiate the claim, since there is no competent lay or 
medical evidence of record indicating that said disability 
might be associated with an in-service event, injury, or 
disease, as will be explained in detail below.  See 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159).  

Additionally, appellant and his representative/attorney were 
provided actual notice, by the March 5, 1999 Board decision 
that was later vacated, of the relevant evidentiary record 
and applicable legal principles pertaining to the appellate 
issues.  Furthermore, appellant's attorney filed a legal 
brief in the Court appeal and faxed to the Board a September 
2001 letter, indicating knowledge of veterans benefits law 
and the Veterans Claims Assistance Act of 2000.  

It has been requested that the appellant be provided with 
"the notice" under Section 5103 of the VCAA.  As noted, 
substantial notice has been provided to the appellant and his 
representative.  The representative has been offered a chance 
to provide additional argument or evidence, and this request 
was all that was provided.  It is concluded that the earlier 
documents provided, as enumerated above, provide all 
pertinent and substantial notice, and that further remand or 
other development is not indicated.  As noted, the 
representative, an attorney, has indicated awareness of the 
provisions of the new law.

Thus, it is concluded that appellant and his attorney had 
sufficient notice of the type of information needed to 
support said claims and the evidence necessary to complete 
the application.  Therefore, the Board concludes that the 
duty to assist and notify as contemplated by applicable 
provisions, including the Veterans Claims Assistance Act of 
2000, has been satisfied with respect to said issues on 
appeal.  Accordingly, appellate review may proceed without 
prejudice to the appellant.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  

In deciding the service connection appellate issues, the 
Board will consider applicable statutory and regulatory 
provisions, including the following:  

Service connection for VA disability compensation purposes 
may be awarded for disability resulting from disease or 
injury incurred in or aggravated by active service.  
38 U.S.C.A. § 1110, 1131.  

Where a veteran served continuously for ninety (90) days or 
more during a period of war or during peacetime service after 
December 31, 1946, and arthritis or a psychosis becomes 
manifest to a degree of 10 percent within one year from date 
of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  

In pertinent part, for the showing of chronic disease in 
service, there are required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or diagnoses 
including the word "Chronic."  Continuity of symptomatology 
is required only where the condition noted during service (or 
in the presumptive period) is not, in fact, shown to be 
chronic, or where the diagnosis of chronicity may 
legitimately be questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).  Service connection may be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

In Pond v. West, 12 Vet. App. 341, 346 (1999), the Court held 
that "[g]enerally, to prove service connection, a claimant 
must submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."

It has not been alleged that the veteran served in combat and 
the evidence of record, including the DD-214 form, does not 
indicate that he served in Indochina or in combat.  Thus, 38 
U.S.C.A. §  1154(b) (West 1991 & Supp. 2001) is not 
applicable in this case.  

With respect to the issues of whether new and material 
evidence has been submitted to reopen claims of entitlement 
to service connection for a back disorder, right inguinal 
hernia, a groin infection (epididymitis), and a psychiatric 
disability, "new" evidence means more than evidence which 
was not previously physically of record, and must be more 
than merely cumulative.  To be "material" evidence, it must 
by itself or in connection with evidence previously assembled 
be so significant that it must be considered in order to 
fairly decide the merits of the claim.  38 C.F.R. § 3.156(a); 
and Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The March 
1983 rating decision, which denied reopening of service 
connection claims for a back disorder, a right inguinal 
hernia, and a groin infection (epididymitis) and the October 
1989 rating decision, which denied reopening of a psychiatric 
disability service connection claim, are final, since 
appellant was notified and did not perfect an appeal as to 
any of these issues.  Parenthetically, no appropriate 
collateral attack with respect to said rating decisions has 
been made.  Thus, said final March 1983 and October 1989 
rating decisions may not be reopened, in the absence of new 
and material evidence.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. 
§§ 3.104(a), 3.156(a), 20.302(a).  


I.  Whether New and Material Evidence has been Submitted to 
Reopen a Claim of Entitlement to Service Connection for a 
Back Disability

The evidence previously considered in the final March 1983 
rating decision, which denied service connection for a back 
disability, included appellant's service medical records.  
The service medical records revealed that in December 1971, 
appellant had low back pain for one day.  It was noted that 
he was lifting a heavy trashcan the previous day.  In August 
1972, he complained of occasional, vague low back pain.  X-
rays of the lumbosacral spine showed no significant 
abnormalities.  In February 1974, his complaints included 
malaise and chest, suprapubic, and sacral pain; however, 
there were no pertinent findings or diagnoses.  
Significantly, the remainder of his service medical records, 
including an October 1975 service separation examination, did 
not include any complaints, findings, or diagnoses pertaining 
to a chronic back disability.  In fact, the service 
separation examination report reveals that clinical 
evaluation of the spine was described as normal; and in an 
attendant medical questionnaire, appellant specifically 
denied any recurrent back pain.  

In appellant's initial claim for VA disability benefits filed 
in January 1977, he alleged back trouble in 1972-73, but did 
not indicate any post-service back treatment.  

Private clinical records reveal that in January 1977, 
approximately two years after service, appellant's complaints 
included back pain and depression.  X-rays revealed a normal 
lumbosacral spine.  VA clinical records reveal that in 
January 1977, appellant complained of back pain from 
prolonged standing in a mailroom at work.  Low back strain 
was assessed.  In April-May 1977, the appellant's complaints 
included back pain.  He stated that he had had low back pain 
for two years.  There was no history of specific injury.  An 
x-ray of the lumbosacral spine revealed no abnormality.  Low 
back strain/syndrome was assessed.  In January 1982, an x-ray 
of the lumbosacral spine was negative.  Lumbosacral sprain 
was diagnosed.  

After the appellant expressed disagreement with the March 
1983 rating decision, which denied reopening of a back 
service connection claim, the RO issued him a Statement of 
the Case which informed him that the in-service treatment for 
back pain was acute and transitory since there was no 
evidence of any residuals on service discharge examination.   

The evidence received subsequent to said March 1983 rating 
decision is not new and material.  The clinical evidence 
includes numerous private and VA medical statements or 
records that are irrelevant, since they are dated many years 
after service and do not in any way relate any back 
disability to service.  VA clinical records reveal that in 
November 1982, several years after service, appellant 
provided a history of a July 1982 back injury that occurred 
while he was playing basketball.  May 1991 and October 1993 
VA general medical examination reports did not reveal 
findings or diagnoses pertaining to a chronic back 
disability.  In May 1996, approximately two decades after 
service, a VA MRI of the lumbar spine revealed disc 
degeneration, degenerative facet joint changes, and bulging 
discs.  

The critical point is that none of the competent evidence 
submitted subsequent to said March 1983 rating decision, 
which denied service connection for a back disability, 
indicates that appellant has a chronic back disability 
related to service.  No medical opinion has been submitted 
that relates his current back disability to service or 
relates any arthritis of the back to the one-year post-
service presumptive period.  The Board has considered 
appellant's contentions and testimony.  At a September 1997 
RO hearing, he testified that during service while lifting a 
large garbage can, he felt something snap in his back and 
that he felt that his current back disability represented 
residuals of the in-service injury.  See hearing transcript, 
at T.7-8.  However, lay assertions of medical causation are 
not sufficient to reopen a claim under 38 U.S.C.A. § 5108.  
Moray v. Brown, 5 Vet. App. 211, 214 (1993).  

Thus, additional evidence submitted subsequent to said March 
1983 rating decision, which denied service connection for a 
back disability, when viewed in the context of all the 
evidence, does not bear directly and substantially upon the 
specific matter under consideration; and is not so 
significant that it must be considered in order to fairly 
decide the merits of said claim.  Since new and material 
evidence has not been submitted, the claim for service 
connection for a back disability is not reopened.  
38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. §§ 3.104(a), 3.156(a), 
20.302(a).  The benefit-of-the-doubt doctrine is 
inapplicable, since new and material evidence has not been 
submitted to reopen the claim.  Annoni v. Brown, 5 Vet. App. 
463 (1993).


II.  Whether New and Material Evidence has been Submitted to 
Reopen a Claim of Entitlement to Service Connection for a 
Right Inguinal Hernia

The evidence previously considered in the final March 1983 
rating decision, which denied service connection for a right 
inguinal hernia, included appellant's service medical 
records.  On service entrance examination, a history of a 
preservice appendectomy with scar was noted.  The service 
medical records revealed that in the early 1970's, appellant 
had left epididymitis and scrotal pain, suprapubic pain, 
pelvic pain, and vague complaints.  In July 1975, he was seen 
at a battalion aid station with complaints of groin and right 
testicular pain after being hit in the abdomen four days 
earlier.  He complained of a right inguinal hernia.  No 
actual clinical findings and diagnoses of an inguinal hernia 
were not recorded.  Significantly, the remainder of his 
service medical records, including an October 1975 service 
separation examination, did not include any complaints, 
findings, or diagnoses pertaining to a right inguinal hernia.  
In fact, the service separation examination report reveals 
that clinical evaluation of the abdomen and viscera, 
including specific evaluation for hernia, was described as 
normal; and in an attendant medical questionnaire, appellant 
specifically denied any hernia/rupture.  

In appellant's initial claim for VA disability benefits filed 
in January 1977, there was no mention of any hernia.  Private 
and VA clinical records dated in January 1977 and 1979 make 
no mention of any hernia being present.  An April 1977 VA 
clinical record noted that during service, appellant had been 
told he had a hernia but that he had not undergone a hernia 
operation.  No hernia was found.  On September 1979 VA 
hospitalization, it was noted that no inguinal hernia was 
felt, directly or indirectly.  The diagnoses included right 
groin pain, cause undetermined, possibly functional.  
Appellant initially filed a formal claim for VA disability 
benefits for a hernia later in September 1979.  On January 
1983 VA hospitalization, the external ring tone was within 
normal limits and there was no evidence of hernias.  

After the appellant expressed disagreement with the March 
1983 rating decision, which denied reopening of a hernia 
service connection claim, the RO issued him a Statement of 
the Case which informed him that the evidence did not show 
that he has a hernia or any residuals thereof.  

The evidence received subsequent to said March 1983 rating 
decision is not new and material.  The clinical evidence 
includes numerous private and VA medical statements or 
records that are irrelevant, since they are dated many years 
after service and do not in any way indicate that appellant 
currently has a right inguinal hernia.  In SSA records 
received in the early 1990's (in connection with SSA claims 
filed in the 1980's), appellant alleged having disabilities 
other than an inguinal hernia.  May 1991 and October 1993 VA 
general medical examinations reports, dated more than a 
decade and a half after service, revealed that he had 
sustained a left lower quadrant stab wound in October 1990.  
A right inguinal hernia was neither claimed nor clinically 
reported.  An October 1994 private hospitalization report 
revealed that clinically, there was no clear inguinal hernia 
present.  It was noted that a left inguinal hernia was 
characterized, perhaps, as a weakness rather than a true 
herniation - enough, however, to cause irritation and 
discomfort.  The impressions included left inguinal hernia.  

The critical point is that none of the competent evidence 
submitted subsequent to said March 1983 rating decision, 
which denied service connection for a right inguinal hernia, 
indicates that appellant has a right inguinal hernia 
disability.  The Board has considered appellant's contentions 
and testimony.  However, lay assertions of medical causation 
are not sufficient to reopen a claim under 38 U.S.C.A. 
§ 5108.  Moray, supra.  At the September 1997 RO hearing, 
appellant testified that he was unable to distinguish between 
the pain and discomfort caused by a hernia from that caused 
by epididymitis.  

Thus, additional evidence submitted subsequent to said March 
1983 rating decision, which denied service connection for a 
right inguinal hernia, when viewed in the context of all the 
evidence, does not bear directly and substantially upon the 
specific matter under consideration; and is not so 
significant that it must be considered in order to fairly 
decide the merits of said claim.  Since new and material 
evidence has not been submitted, the claim for service 
connection for a right inguinal hernia is not reopened.  
38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. §§ 3.104(a), 3.156(a), 
20.302(a).  The benefit-of-the-doubt doctrine is 
inapplicable, since new and material evidence has not been 
submitted to reopen the claim.  Annoni, supra.


III.  Whether New and Material Evidence has been Submitted to 
Reopen a Claim of Entitlement to Service Connection for a 
Groin Infection (Epididymitis)

The evidence previously considered in the final March 1983 
rating decision, which denied service connection for a groin 
infection (epididymitis), included appellant's service 
medical records.  The service medical records revealed that 
in November 1972, he complained of left testicular pain for 
the past two days.  Tenderness of the testicle and epididymis 
was clinically noted.  The impression was 
orchitis/epididymitis.  For informational purposes, Wright v. 
Gober, 10 Vet. App. 343, 345 (1997) (citing Dorland's 
Illustrated Medical Dictionary 566 (28th ed. 1988)) defined 
epididymitis as "an inflammation of the epididymis," which 
is "the elongated cordlike structure along the posterior 
border of the testis"; and citing Dorland's at 1188, defined 
orchialgia as "pain in a testis."  On December 1972 
hospitalization, left epididymitis was diagnosed and treated 
with an antibiotic.  In September 1973, he complained of left 
scrotal pain and was treated with an antibiotic.  Although in 
July 1975, he was seen at a battalion aid station with 
complaints of groin and right testicular pain after being hit 
in the abdomen four days earlier, epididymitis was neither 
clinically reported nor diagnosed.  An October 1975 service 
separation examination did not include any complaints, 
findings, or diagnoses pertaining to epididymitis.  A history 
of epididymitis in 1973 that had resolved was noted.  In 
November 1975, he complained of testicular pain and 
tenderness.  A history of epididymitis with recurrent 
symptoms was noted.  Clinically, the right epididymis was 
tender, without orchitis.  The impression was epididymitis; 
and an antibiotic was prescribed.  

In appellant's initial claim for VA disability benefits filed 
in January 1977, there was no mention of any genitourinary 
condition.

Private clinical records dated in January 1977, approximately 
a year after service, reveal that appellant reported a 
history of epididymitis with irrigation and drainage 
treatment.  However, normal male genitalia were noted and no 
epididymitis was clinically reported or diagnosed.  VA 
medical records reveal that in April 1977, it was noted that 
epididymitis was not found.  

Appellant initially filed a formal claim for VA disability 
benefits for a groin infection later in September 1979.  On 
VA hospitalization in September 1979, the genitalia were 
normal and there was no right testis swelling or tenderness.  
Diagnoses included right groin pain, cause undetermined, 
possibly functional.  A January 1983 VA hospitalization 
report indicated that the genitalia were examined and no 
pertinent findings or diagnoses were noted.  

After the appellant expressed disagreement with the March 
1983 rating decision, which denied reopening of a groin 
infection (epididymitis) service connection claim, the RO 
issued him a Statement of the Case which informed him that 
the in-service treatment for epididymitis was acute and 
transitory since there was no evidence of any residuals of 
that condition.  

The evidence received subsequent to said March 1983 rating 
decision is not new and material.  The clinical evidence 
includes numerous private and VA medical statements or 
records that are irrelevant, since they are dated many years 
after service and do not in any way indicate that appellant's 
epididymitis now present is in any way related to service.  
During a January 1990 RO hearing, appellant testified that he 
believed the groin/testicle infection had cleared up, 
although he intended to have a "spot" checked out by a 
doctor.  See hearing transcript, at T.13.  In SSA records 
received in the early 1990's (in connection with SSA claims 
filed in the 1980's), appellant alleged having disabilities 
other than a genitourinary disability.  VA general medical 
examination reports in May 1991 and October 1993 do not 
include any findings or diagnoses pertaining to epididymitis.  
In fact, on that May 1991 examination, the genitalia were 
clinically described as negative.  

Private clinical records dated in October 1994, nearly two 
decades after service, reveal that appellant reported having 
had intermittent testicular pain for the past 17 years.  
Normal male genitalia were clinically reported.  It was also 
noted that there was fullness in the left testicular region 
in the area of epididymitis that was compatible with a 
history of epididymitis in the past.  The impressions 
included probable epididymitis.  However, neither these 
records nor subsequent clinical records have actually 
confirmed the presence of any left epididymitis.  VA clinical 
records reveal that in April 1996, more than two decades 
after service, appellant's complaints included pain in the 
testicles for 20 years and right testis pain intermittently 
since 1975.  The assessment was right orchialgia.  In 
December 1996, the appellant complained of right scrotal pain 
of three weeks' duration.  A tender right epididymal cord was 
clinically noted.  The testes were otherwise normal.  The  
assessment was epididymitis.  Antibiotics were prescribed.  
In January 1997, it was reported that appellant continued to 
have recurring episodes of right orchialgia that frequently 
responded to antibiotic therapy and that a May 1996 scrotal 
ultrasound had shown a small left varicocele and a normal 
right testis.  Nici v. Brown, 9 Vet. App. 494, 495 (1996) 
(citing Stedman's Medical Dictionary 1907 (26th ed. 1995)) 
defined a varicocele as a "condition manifested by abnormal 
dilation of the veins of the spermatic cord, [which results] 
in impaired drainage of blood into the spermatic cord veins 
when the patient assumes the upright position."  A tender 
right epididymis was clinically noted.  The assessment was 
right epididymitis.  Antibiotics and bedrest until resolved 
were prescribed.

During a September 1997 RO hearing, appellant testified that 
he was currently receiving treatment for right epididymitis.  
He also testified that he was unable to distinguish between 
the pain and discomfort caused by the hernia from that caused 
by the epididymitis.  See hearing transcript, at T.4-8.

The critical point is that none of the competent evidence 
submitted subsequent to said March 1983 rating decision, 
which denied service connection for a groin infection 
(epididymitis), indicates that appellant's epididymitis is 
related to service or that the in-service epididymitis was 
chronic in nature (versus acute and transitory).  No medical 
opinion has been submitted that relates his current right 
epididymitis to service or indicates that the in-service 
epididymitis was chronic with residual disability.  The Board 
has considered appellant's contentions and testimony.  
However, lay assertions of medical causation are not 
sufficient to reopen a claim under 38 U.S.C.A. § 5108.  
Moray, supra.  Additionally, at the September 1997 RO 
hearing, appellant conceded that he was unable to distinguish 
between the pain and discomfort caused by a hernia from that 
caused by epididymitis.  

In short, the clinical significance, if any, of appellant's 
current right epididymitis is unclear, since there is 
absolutely no competent evidence of record indicating whether 
his current epididymitis is related to service versus post-
service origin.  

Thus, additional evidence submitted subsequent to said March 
1983 rating decision, which denied service connection for a 
groin infection (epididymitis), when viewed in the context of 
all the evidence, does not bear directly and substantially 
upon the specific matter under consideration; and is not so 
significant that it must be considered in order to fairly 
decide the merits of said claim.  Since new and material 
evidence has not been submitted, the claim for service 
connection for a groin infection (epididymitis) is not 
reopened.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. §§ 3.104(a), 
3.156(a), 20.302(a).  The benefit-of-the-doubt doctrine is 
inapplicable, since new and material evidence has not been 
submitted to reopen the claim.  Annoni, supra.



IV.  Whether New and Material Evidence has been Submitted to 
Reopen a Claim of Entitlement to Service Connection for a 
Psychiatric Disorder

The evidence previously considered in the final October 1989 
rating decision, which denied reopening of a psychiatric 
disability service connection claim, included appellant's 
service medical records.  The service medical records 
revealed that in August 1972, it was noted that appellant 
appeared depressed secondary to impotence of a month's 
duration, but that he appeared much relieved when the 
impotence resolved in September 1972.  In late 1973, he 
complained of sexual problems and insomnia.  In January 1975, 
he complained of chest pain and requested a Mental Hygiene 
consultation.  Service personnel records reveal that the 
appellant was apparently drunk and involved in altercations 
in September 1975.  September and October 1975 service 
medical records reveal that he was brought in handcuffed and 
intoxicated.  Probable alcohol intoxication was assessed.  He 
thereafter sought self-referral to a clinic in order to avoid 
a "mandatory referral" and in order to obtain a service 
discharge.  Appellant admitted to heavy drinking and that he 
was in the process of being divorced.  The impression was 
early stages of alcoholism with the onset of physical 
dependence.  

Significantly, an October 1975 service separation examination 
report did not include any complaints, findings, or diagnoses 
pertaining to a psychiatric disability.  In fact, the service 
separation examination report reveals that a psychiatric 
evaluation was described as normal; and in an attendant 
medical questionnaire, appellant specifically denied any 
sleep trouble, depression, or excessive worry/nervous 
trouble. 

Appellant initially filed a formal claim for VA disability 
benefits for a "nervous" condition in January 1977.  
Private medical records reveal that in January 1977, 
approximately two years after service, he was hospitalized 
for depression.  He stated that he had felt sick since 
service discharge.  The admitting impression was 
schizophrenic reaction, chronic undifferentiated type.  
However, at hospital discharge, it was noted that his claimed 
hallucinations did not appear to fit any schizophrenic or 
psychotic process.  The final diagnosis was depressive 
reaction, personality disorder, passive-aggressive 
personality.  Later that month, after VA psychological 
testing was conducted, a passive-aggressive personality 
disorder was diagnosed.  

On September 1979 VA hospitalization, the diagnosis was 
neuropsychiatric condition manifested by antisocial 
personality.  A January 1982 VA clinical record included 
diagnoses of antisocial personality with somatic complaints 
and alcohol and drug abuse.  A November 1982 VA clinical 
record noted that it was suspected appellant was reacting to 
street drugs.  On November 1982 VA psychologic evaluation, 
the assessment was endogenous depression/rule out schizo-
affective disorder.  After another VA psychologic evaluation, 
the impression was schizophrenic disorder, undifferentiated, 
in a person with asocial characteristics.  On January 1983 VA 
hospitalization, the initial assessment was depression with 
suicidal ideation (possibility of secondary gain), rule out 
psychosis.  The discharge diagnosis was dependent and 
antisocial personality disorder.  Parenthetically, the law is 
clear that personality disorders are not disabilities for 
which service connection may be granted for VA compensation 
purposes.  38 C.F.R. §§ 3.303(c), 4.9 (2001).  

An October 1985 private medical statement indicates that 
appellant's diagnoses were chronic undifferentiated 
schizophrenia with depressive features and passive-aggressive 
personality disorder.  

During a July 1986 RO hearing, appellant testified that 
during service, he sought treatment a couple of times at a 
mental health clinic because he was unable to eat or sleep 
due to a nervous condition.  His father-in-law testified that 
appellant's behavior changed after his daughter told 
appellant she wanted a divorce.  See hearing transcript, at 
T.3,11.  

An August 1987 Board decision denied service connection for a 
psychiatric disability.  In that decision, the Board 
concluded that an acquired psychiatric disorder was not 
present in service or proximate thereto; and that 
schizophrenia and depression were initially diagnosed several 
years after service.

On August 1989 VA psychiatric examination, paranoid 
schizophrenia and alcohol dependence were diagnosed.  

The evidence received subsequent to said October 1989 rating 
decision, which denied reopening of a psychiatric disability 
service connection claim, is not new and material.  The 
clinical evidence includes numerous private and VA medical 
statements or records that are irrelevant, since they are 
dated many years after service and do not in any way indicate 
that appellant's current acquired psychiatric disability is 
related to service.  The additional evidence includes private 
clinical records dated in the 1980's and 1990's that indicate 
appellant had a history of incarceration for cocaine 
possession.  Alcoholism and schizophrenia were diagnosed.  
SSA records based on a May 1984 claim indicate that, in 1984, 
appellant was considered disabled as of 1981 due to a 
personality disorder and schizophrenia.  A VA psychiatric 
examination report dated in May 1991 included diagnoses of 
schizo-affective disorder and history of alcohol dependence.  

During a September 1997 RO hearing, appellant testified, in 
part, as to divorce-related alcohol problems that he had 
during service.  See hearing transcript, at T.11-13.  

The critical point is that none of the competent evidence 
submitted subsequent to said October 1989 rating decision, 
which denied reopening of a psychiatric disability service 
connection claim, indicates that appellant's current acquired 
psychiatric disability is related to service or proximate 
thereto or that a psychosis was manifested to a compensable 
degree within the one-year, post-service presumptive period.  
No medical opinion has been submitted that relates his 
current acquired psychiatric disability to service.  The 
Board has considered appellant's contentions and testimony.  
However, lay assertions of medical causation are not 
sufficient to reopen a claim under 38 U.S.C.A. § 5108.  
Moray, supra.  

Thus, additional evidence submitted subsequent to said 
October 1989 rating decision, which denied reopening of a 
psychiatric disability service connection claim, when viewed 
in the context of all the evidence, does not bear directly 
and substantially upon the specific matter under 
consideration; and is not so significant that it must be 
considered in order to fairly decide the merits of said 
claim.  Since new and material evidence has not been 
submitted, the claim for service connection for a psychiatric 
disability is not reopened.  38 U.S.C.A. §§ 5108, 7105; 
38 C.F.R. §§ 3.104(a), 3.156(a), 20.302(a).  The benefit-of-
the-doubt doctrine is inapplicable, since new and material 
evidence has not been submitted to reopen the claim.  Annoni, 
supra.


V.  Service Connection for a Left Foot Disorder

Appellant's service medical records reveal plantar wart and 
callous of the right, not left, foot.  In mid-September 1975, 
a history of a motorcycle accident in August was noted.  
Clinically, there were "bad" abrasions on the left foot.  
X-ray of that foot was within normal limits.  On October 3, 
1975, he complained of an old injury to the left foot with 
pain in the lateral aspect.  No clinical findings were 
recorded.  The impression was old injury to the left foot.  
Medication was prescribed; and he was placed on a physical 
profile for one week and allowed to wear tennis shoes.  
However, the remainder of his service medical records, 
including an October 21, 1975 service separation examination, 
did not include any complaints, findings, or diagnoses 
pertaining to a chronic left foot disability.  In fact, the 
service separation examination report reveals that clinical 
evaluation of the feet was described as normal; and in an 
attendant medical questionnaire, appellant specifically 
denied any foot trouble.  

Furthermore, in appellant's initial claim for VA disability 
benefits filed in January 1977, he did not allege any left 
foot disability.  VA and private medical records dated in 
1977 make no mention of any left foot disability.  
Appellant's claim for VA disability benefits filed in 
September 1979 did not allege any left foot disability.  VA 
medical records dated in the late 1970's and early 1980's 
make no mention of a left foot disability.  In connection 
with SSA claims filed in the 1980's, appellant alleged having 
disabilities other than the left foot.  On May 1991 VA 
general medical examination, there were no complaints, 
findings, or diagnoses pertaining to a left foot disability.  
VA and private medical records in the early 1990's make no 
mention of a left foot disability.

Appellant initially filed a claim for a left foot disorder in 
June 1995.  VA clinical records revealed that in August 1995, 
appellant sought treatment for chest, abdominal, and back 
pain; and after he took his shoes off, stated that the soles 
of his feet had been "hurting for years."  A history of a 
left foot callous was mentioned; however, no actual left foot 
callous was clinically noted.  In February 1996, a painful 
left plantar fourth metatarsal lesion was reported.  In June 
1996, the appellant underwent removal of a verruca from the 
sole of the left foot.  Hoag v. Brown, 4 Vet. App. 209, 211 
(1993) (citing Webster's Medical Desk Dictionary, 755 (1986)) 
defined a verruca as a wart.  

The Board has considered appellant's testimony at a September 
1997 RO hearing that he was treated for a left foot callous 
during service; that the callous was shaved and he was placed 
on bed rest; and that after being told he could do the 
callous shaving procedure himself, he continually did so.  He 
also testified that he had been receiving treatment since 
1995 at a VA facility; that he had been recently told by a 
doctor that the calluses were caused by a bone shift; and 
that appellant thought it was due to the physical activity he 
engaged in during service.  See hearing transcript, at T.8-9.  
The appellant is competent as a lay person to state that he 
experienced certain in-service symptomatology and what the 
existent circumstances involved were, although he is not 
competent to offer medical opinion as to cause or etiology of 
the claimed disability.  See Espirutu v. Derwinski, 2 Vet. 
App. 492, 494 (1991).  However, it is significant that 
appellant made no mention of any foot problem in the post-
service medical treatment records for decades after service, 
nor during hearings held at the RO in January 1990 and April 
1992 in connection with a pension benefits issue.

In summary, although the service medical records indicate 
that appellant injured the left foot in a motorcycle accident 
and a painful area on the lateral aspect of the foot was 
noted, the remainder of his service medical records, 
including an October 21, 1975 service separation examination, 
did not include any complaints, findings, or diagnoses 
pertaining to a chronic left foot disability or involving the 
sole of that foot.  In fact, the service separation 
examination report reveals that clinical evaluation of the 
feet was described as normal; and in an attendant medical 
questionnaire, appellant specifically denied any foot 
trouble.  Based on this evidence, it appears that any left 
foot injury appellant had in service was acute and 
transitory, and resolved therein without residual disability.  
It is very significant that no actual callosities on the 
plantar aspect of the left foot were noted in the service 
medical records, on service separation examination, or in the 
post-service medical records.  It would be to resort to mere 
speculation to assume that appellant's left foot verruca, 
that was initially clinically shown decades after service, 
was related to service; and there is no competent evidence of 
record that relates his left foot verruca to service.  

Accordingly, given the lack of competent evidence showing 
that any chronic left foot disability is related to active 
service, service connection for a left foot disability is 
denied.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303.  Since 
the preponderance of the evidence is against allowance of 
this appellate issue, the benefit-of-the-doubt doctrine is 
inapplicable, for the aforestated reasons.  


VI.  An Earlier Effective Date for Pension Benefits

It is contended, in essence, that the effective date for the 
pension benefits award should be back to 1987, apparently on 
the grounds that a pension claim was filed on that date.  See 
September 1997 RO hearing transcript, at T.10.  Appellant 
filed a claim for entitlement to non-service-connected 
pension benefits in August 1987.  A pending claim is an 
application, formal or informal, which has not been finally 
adjudicated.  38 C.F.R. § 3.160(c) (2001).  Appellant 
appealed a subsequent 1989 rating decision, which denied 
entitlement to pension benefits.  In a December 1990 
decision, the Board affirmed the denial of non-service-
connected pension benefits.  The December 1990 Board decision 
is final and may not be reopened, in the absence of new and 
material evidence.  38 U.S.C.A. §§ 5108, 7104(b) (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 3.156(a), 20.1105 (2001).  See 
Manio v. Derwinski, 1 Vet. App. 140 (1991); Smith (William 
A.) v. Brown, 35 F.3rd 1516 (Fed. Cir. 1994); and Hodge v. 
West, 155 F. 3d 1356 (Fed. Cir 1998).  No appropriate 
collateral attack or reconsideration motion with respect to 
said Board decision has been made.  Thus, an earlier 
effective date for pension benefits may not be premised on 
the evidence of record at the time of that December 1990 
Board decision.  

That December 1990 Board decision, in effect, affirmed that 
1989 rating decision's denial of pension benefits.  It 
appears that said December 1990 Board decision set forth in 
detail the pertinent medical evidence, including the 
veteran's employment and educational background, a January 
1989 hearing transcript, 1989-1990 private medical records, 
and an August 1989 VA examination report.  That Board 
decision specifically mentioned that appellant was reportedly 
receiving SSA disability benefits.  It appears that said 
December 1990 Board decision "subsumed" the prior 1989 
rating decision.  See Talbert v. Brown, 7 Vet. App. 352, 355 
(1995) (citing 38 C.F.R. § 20.1104 (1995) (when determination 
of AOJ is affirmed by BVA, such determination is subsumed by 
final appellate decision); and Donovan v. Gober, 10 Vet. App. 
404 (1997), Chisem v. Gober, 10 Vet. App. 526 (1997), and 
Morris v. West, 13 Vet. App. 94 (1999), concerning the 
delayed-subsuming doctrine.

The evidentiary record indicates that appellant did not 
submit a formal application to reopen his claim for 
entitlement to pension benefits during the period between 
that final December 1990 Board decision and the currently 
assigned April 8, 1991 effective date in controversy.  
However, the RO sent a VA Form 21-4199 "Status of Request 
for Medical Examination" to VA Medical Administration 
Service; that form is dated April 8, 1991; as a result of 
that form, appellant was scheduled for VA general medical and 
psychiatric examinations that were conducted in May 1991; and 
after additional evidence was received, a December 1993 
rating decision granted pension benefits, effective April 8, 
1991, the date which the RO considered as date of reopened 
claim.  

Except as otherwise provided, the effective date of an 
evaluation and award of pension based on a claim reopened 
after final disallowance, will be the date of receipt of the 
claim or the date entitlement arose, whichever is the later.  
38 U.S.C.A § 5110; 38 C.F.R. § 3.400.

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by VA, 
from a claimant, his or her duly authorized representative, a 
Member of Congress, or some person acting as next of kin may 
be considered an informal claim.  Such informal claim must 
identify the benefit sought.  38 C.F.R. § 3.155 (2001).  

In Lapier v.  Brown, 5 Vet. App. 215, 216-217 (1993), the 
Court stated:

The sole issue on appeal is whether the 
veteran is entitled to an earlier 
effective date for a 100% rating for 
schizophrenia.  This claim was denied by 
a prior final BVA decision in March 1989.  
Although the Secretary is required under 
38 U.S.C.A. § 5108 (West 1991) to reopen 
claims that the BVA has previously and 
finally denied when "new and material 
evidence" is presented, in this case 
such a reopening could not result in an 
earlier effective date because an award 
granted on a reopened claim may not be 
made effective prior to the date of 
receipt of the reopened claim.  38 
U.S.C.A. § 5110(a) (West 1991); 38 C.F.R. 
§ 3.400(q)(1)(ii) (1992).  Mr. Lapier 
reopened his claim in September 1984, and 
his 100% rating was granted effective 
from that time.

Applying the guidance in Lapier to the instant case, an 
effective date for assignment of a pension benefits award 
earlier than April 8, 1991 is precluded, since that was date 
of reopened claim.  An earlier effective date would not be 
warranted under any applicable law or regulation.  

However, appellant's attorney asserts, in essence, that the 
December 1990 Board decision, which denied pension benefits, 
should not be considered a final decision, because of "grave 
procedural errors" by VA prior to that decision, citing 
Hayre v. West, 188 F.3d 1327 (Fed. Cir. 1999).  He argues 
that prior to that December 1990 Board decision, VA (1) 
failed to seek SSA records that appellant had specifically 
requested VA obtain, (2) failed to notify appellant that such 
records had not been obtained, and (3) failed to afford 
appellant VA examination to assess his physical disabilities.  

In Hayre, the Federal Circuit created a nonstatutory means to 
obtain review of a previously denied claim, holding that 
while a breach of the duty to assist is not the type of error 
that can provide the basis for a clear and unmistakable error 
claim in accordance with case law, in cases of grave 
procedural error RO or Board decisions are not final for 
purposes of direct appeal.  Id. at 1333.  In Hayre, the 
Federal Circuit held that (in a service connection case) a 
breach of the duty to assist in which the VA failed to obtain 
pertinent service medical records specifically requested by 
the claimant and failed to provide the claimant with notice 
explaining the deficiency is a procedural error of, at least, 
comparable gravity that vitiates the finality of an RO 
decision for purposes of direct appeal.  

However, more recent Court decisions have substantially 
limited the scope of the Federal Circuit's holding in Hayre.  
In Simmons v. West, 14 Vet. App. 84, 89 (2000), the Court 
noted that the Federal Circuit seemed to place substantial 
weight on three factors.  First, the Federal Circuit noted 
that the VA assistance sought was specifically requested.  
Second, the Hayre opinion stressed the lack-of-notice element 
of that case that may "undermine[] the operation of the 
veterans' benefits system by altering its manifestly pro-
claimant character and jeopardizing the veteran's ability to 
appeal in what may appear to be a fundamentally unfair 
manner."  Third, the Court noted that the Federal Circuit in 
Hayre seemed to have considered the particularly vital role 
that service medical records can play in determining the 
question of in-service incurrence of a disability.  

In Simmons, at 14 Vet. App. 91, the Court stated:

Not only do we believe that Hayre does 
not require that a "garden variety" 
breach of VA's duty to assist, in the 
development of a claim that is well 
grounded, be construed as tolling the 
finality of an underlying RO decision, 
but we also believe that it would be 
unwise for this Court to extend Hayre to 
encompass such a duty- to-assist 
violation.  At some point, there is a 
need for finality within the VA claims 
adjudication process; thus, the tolling 
of finality should be reserved for 
instances of "grave procedural error"--
error that may deprive a claimant of a 
fair opportunity to obtain entitlements 
provided for by law and regulation.

See also Dixon v. Gober, 14 Vet. App. 168 (2000).  

Examples of grave procedural error referred to in Tetro v. 
Gober, 14 Vet. App. 100 (2000) (besides Hayre-type breaches 
of the duty to assist) included failure to provide a 
statement of the case after receiving a notice of 
disagreement (Tablazon v. Brown, 8 Vet. App. 359, 361 
(1995)); failure to provide notification of denial tolls 
period to file a notice of disagreement (Hauck v. Brown, 6 
Vet. App. 518, 519 (1994)); failure to send statement of the 
case to accredited representative tolled 60-day period to 
respond (Kuo v. Derwinski, 2 Vet. App. 662, 666 (1992)); and 
evidence sufficient to rebut presumption of administrative 
regularity for mailing of appeal notice (Ashley v. Derwinski, 
2 Vet. App. 307, 311 (1992)).  

In Tetro, at 14 Vet. App. 110-111, the Court stated: 

The Board's failure to procure the SSA 
records at the time of the March 1990 
decision was not an error of such 
magnitude that it deprived the appellant 
of a fair opportunity to obtain a benefit 
provided by law.  The Court holds that, 
because there was a dearth of clear 
authority to guide the Board in 1990 
concerning the procurement of SSA 
records, the Board's failure to obtain 
the SSA records, while it would currently 
constitute a breach of the duty to 
assist, did not give rise to a grave 
procedural error comparable to that in 
Hayre.

The Board finds that prior to that December 1990 Board 
decision, appellant did not specifically request that VA 
obtain his SSA records.  Appellant initially mentioned 
receiving SSA benefits in an August 1987 application for VA 
benefits form, but did not request that SSA records be 
obtained by VA.  In subsequent documents, he only requested 
that certain private medical records be sought (from Drs. 
Cutillar and Silverstein); and the RO did obtain those 
identified records to the extent of their availability.  In 
fact, pursuant to the RO's October 1987 written request for 
records, an October 1987 written statement from Dr. Cutillar 
was received and associated with the claims folder.  In April 
1989, the RO again requested more recent records from Dr. 
Cutillar, but she did not respond; and later that month, the 
RO provided appellant notice of that fact.  The RO did obtain 
records from Dr. Silverstein as appellant had requested, and 
March-October 1989 records were obtained and associated with 
the claims folder.  In January 1990, the RO again requested 
more recent records from Dr. Silverstein, and March 1989 to 
January 1990 records were obtained and associated with the 
claims folder.  Additionally, his service organization 
representative in an October 1990 informal hearing 
presentation, prior to that December 1990 Board decision, 
merely referred to appellant's statement concerning receipt 
of SSA benefits without actually requesting such SSA records 
be obtained.  

Given the Federal Circuit's emphasis in Hayre on the need for 
VA to respond to assistance that was "specifically 
requested" and the fact that prior to that December 1990 
Board decision, neither appellant nor his representative 
specifically requested his SSA records, the Board concludes 
that a "grave procedural error" as alleged concerning VA 
failure to obtain SSA records did not occur in this case nor 
was there deprivation of notice.  

Furthermore, given the facts of the instant case, Hayre does 
not lead to the conclusion that an alleged breach of the duty 
to assist in failing to provide VA examination to assess 
physical disabilities in a pension case constitutes such a 
grave procedural error as to toll the finality of the 
December 1990 Board decision.  The evidentiary record at the 
time of that December 1990 Board decision clearly revealed 
that appellant's psychiatric disabilities were the primary 
disabling conditions.  In fact, on said August 1989 VA 
examination, appellant did not complain of any significant 
physical disabilities nor provide a history of recent 
treatment for physical disabilities.  Even the aforementioned 
March 1989-January 1990 private clinical records primarily 
pertained to his psychiatric, not physical, disabilities.  In 
other words, under the circumstances, it is at least 
debatable whether a separate VA examination to assess any 
physical disabilities would have been vital for duty-to-
assist purposes, prior to that December 1990 Board decision 
on the pension issue.  Even assuming arguendo that the August 
1989 VA examination was inadequate in primarily evaluating 
appellant's psychiatric, not physical, disabilities, this 
does not constitute the kind of procedural due process rights 
violation that is clearly contemplated as "grave procedural 
error."  Rather, such error would constitute a "garden 
variety" breach of VA's duty to assist, if it amounts to 
error at all.  See Simmons, supra.   Thus, the finality of 
the December 1990 Board decision is not vitiated by any 
claimed breach of the duty to assist.  

Since the preponderance of the evidence is against allowance 
of this appellate issue, the benefit-of-the-doubt doctrine is 
inapplicable, for the aforestated reasons.  



	(CONTINUED ON NEXT PAGE)



ORDER

Since new and material evidence has not been submitted to 
reopen claims of entitlement to service connection for a back 
disorder, right inguinal hernia, epididymitis, and a 
psychiatric disorder, these claims are denied.  Service 
connection for a left foot disorder is denied.  An earlier 
effective date prior to April 8, 1991 for the grant of 
entitlement to pension benefits is denied.  The appeal is 
denied in its entirety.  


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

